— Proceeding pursuant to CPLR article 78 to review a determination of the respondent the Public Employment Relations Board dated March 29, 1978, which, inter alia, certified respondent Local 342, Long Island Public Service Employees as the representative of the employees of a unit of workers of the petitioner Town of Huntington. Determination confirmed and proceeding dismissed on the merits, with one bill of costs to respondents. There was substantial evidence in the record to sustain the determination of the Public Employment Relations Board designating a negotiating unit for the 53 blue-collar employees and the senior beach manager of the Town of Huntington. The determination of the board reflects careful consideration of the appropriate factors. There is a rational basis for its determination. Mollen, P. J., Suozzi, Rabin and Martuscello, JJ., concur.